Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 04/29/2022 are acknowledged. Amended Claims 1, 12 and canceled Claim 9 are acknowledged by the examiner. Accordingly, claims 1-8 and 10-18 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-8 and 10-18 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
The cited prior art fails to disclose or suggest at least, “……a remote controllable smart helmet comprises: a helmet body including a cavity in a rear portion of the helmet body configured to receive a swappable camera assembly; a camera module comprising: a motorized camera mounting; a multi-camera system configured to rotate 360 degrees mounted to the motorized camera mounting; and a plurality of motors configured to provide auto image stabilization and control field of view for the multi-camera system, the plurality of motors configured to give the camera module movement capabilities across multiple axes; a two way communication unit configured to wirelessly transmit video, audio, and control information between the smart helmet and a remote user device; and a controller operative to communicate control information from a remote user device to the plurality of motors.; and the swappable camera assembly comprising: the camera module, the two-way communication unit, the controller, and wherein with the swappable camera assembly mounted in the cavity, the camera module is disposed on a top of the helmet body.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

The cited prior art fails to disclose or suggest at least, “……a method for interacting with a remote controllable smart helmet for an immersive experience, the smart helmet including a rear portion of the helmet body configured to receive a swappable camera assembly including a motorized camera mounting including a motorized camera module, a two-way communication unit, and a controller, the method comprising: mounting the swappable camera assembly in the rear portion of the helmet body; receiving livestream video information from [[a]] the motorized camera 

The dependent claims 2-8, 10-11 and 13-18 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/Timothy J Henn/Primary Examiner, Art Unit 2698